10

“11

12

13
14
15
16

17
“18
19
20
* S74
22
23
24
25
26
27

28

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 ‘Page 1 of 17 .Page ID#:1

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, FER O $) A- ere
. fe ‘ef “ENS 7

Plaintiff, INFORMATION

Wis. . [18 U.S.c. § 666(a) (2): Bribery
: : Concerning Programs Receiving
JUSTIN JANGWOO KIM, ~ , Federal Funds] ‘

 

Defendant.

 

A. RELEVANT PERSONS AND ENTITIES

 

 

The United States Attorney charges:
"INTRODUCTORY ALLEGATIONS

At times relevant to this Information:

1. The City of Los Angeles (the “City”) was a government that
received more than $10,000 per fiscal year in funds from the titted
States, including rail Aeoniats 1, 2016 to July 31, 2017, in the form
of grants, contracts, subsidies, loans, guaeabiecs, insurance, ned
other forms of federal assistance. The City was split into fifteen
City Council tiietetiste (“CDs”), which covered Alfterant: geographic
areas. The City Council was composed of meniget who were elected

from each district. City Councilmembers and their staff members were

 
10

11 |

le

13

14
15
16
17
18
19
20
21
22
23
24
25

26

27

28

 

 

Case 2:20-cr-00154-CJC. Document 1 Filed 03/19/20 Page 2 0f 17 Page ID #:2

agents of the City. All legislative power in the City was vested in

the City Council and was exercised by ordinance, subject to a veto by

the Mayor.

2. Defendant JUSTIN JANGWOO KIM was a. real estate appraiser
and consultant for real estate developers with projects in Los
Angeles and a major fundraiser for Councilmember A.

cr Councilmember A was the Councilmember for a City Council
District (“CD-A”). Councilmember A served on the Planning and Land
Use Management (“PLUM”) Committee, a body appointed by the City
Council President that oversaw many of the most significant
commercial and residential development projects in the City..
Councilmember A also served on the Economic Development Committee.

4, City staffer A-1 worked for the City on Councilmember A’s
staff in CD-A. 7 |

7 Dis Developer C, owner of Company C, was a reall estate owner
and déveloper who owned commercial properties in the City, imelluditing
a ee held by Company C located in Councilmember A’s District,
purchased in 2008. Developer C and Company C were planning on
building a residential complex on the ee (Project Cc")

6. Lobbyist B _ a consultant for real estate developers with
projects in the City and a “major fundraiser Fam Couneel tnesatiee A.
Lobbyist B was 4 pirlecipal’ aéfioet of Political Action Committee 1

(“PAC 1”), which was.formed to benefit the campaign of-a relative of

Councilmember A for the CD-A-seat.

7. Labor Organization A was an unincorporated association of
individuals and labor organizations. Its members included labor
unions.

 
10
11
12
13
14
15

16

17

~18

“19
20.

AL

22
. 2S
24
29
26

27

28°

 

 

Case 2:20-cr-00154-CJC Document 1 Filed 03/19/20 Page 3of17 Page ID #:3

8. Lobbyist C was a consultant and lobbyist for real estate
developers with projects in the City and a-close associate of the
Executive Director of Labor Organization A. -

B. © BACKGROUND ON CITY PROCESSES

9. Within the City, large-scale development projects required -

‘a series of applications and approvals prior to, during, and after

construction. These smpiivetdons and approvals occurred in various
City departments, including the Gity Comme, PLUM Committee, the
Economic — Committeé, the Los Angeles Leeming Department,
the Los Angeles Sepa ttment of Building and Safety, the Rees Planning
Commission, the City Planning Commission, and the Siagron e Office.

10. Each part of the City approval process required official
actions by public officials. These included entitlements, vaciaices,
general plan amendments, subsidies, incentives, public benefits,
scheduling agendas for the warieus' committees, and omematl approvals.
The process allowed for’ public hearings, feasibility srudies, |
environmental impact reports, and other steps in the life of
development projects.

11. Even for projects that were not going through the City
approval process, City officials could benefit, or take adverse .
action aqalhat, a project’ by advocating for, erussnEleny or seeking
to influence atives City officials, departments, business owners, and
stakeholders. :

12. Certain unions and Labor copant sabdens often used the
Galtfornia Environmental Quality Act (“CEQA”) as’a tool to pressure
private developers to sign collective bargaining agreements, axel wale
labor agreements, ne inenames labor agreements, lebee newbeelidtey
agreements, and other union contracts. CEQA allowed unions and dabox

_3

 
10

11>

12
13
14
LS

16

17 |

18
19
20
21
22
23
24

25

26.

at

28

 

 

Case 2:20-cr-00154-CJC Document 1. Filed 03/19/20 Page 4 of 17 Page ID#:4

organizations to File objections to Initial Studies, Mitigated
Negative Declarations,.and Draft and Final Environmental Impact
Reports, which could delay a construction project and increase costs
of environmental mantic iain project development. In the City, CEQA
objections were appealable to the PLUM Committee and the City
Council.
an THE “PROJECT C BRIBERY AGREEMENT AND PAYMENT

13. Between August 2016 and’July 2017, Developer C agreed to
provide a $500,000. cash bribe to Councilmember A, Hieeragh defendant
KIM, in exchange for Councilmember A’s assistance on Developer C’s
pacorl aert, Project C. Dewel per Ce through defendant KIM, initially
provided $400,000 in cash that Developer C intended for Councilmember
A between February and March 2017. Gouna enter A directed City
Staffer A-1 to held, on to $200,000 of the total bribe eave Ger
Councilmember A. City Staffer A-1 and defendant KIM each kept a
portion of the remaining $200,000 bribe payment for chengelives. In
serine, Developer C, through defendant . KIM and City Staffer A-l,

sought to use Councilmember A’s influence as the Councilmember of CD-

A and member of the PLUM Committee to cause Labor Organization A to

withdraw, abandon, or otherwise lose its appeal omoomine Project C,
thereby allowing Project C to move forward in its City approval
process. In July 2017, Developer C provided defendant KIM the
remaining $100,000 in cash intended for Councilmember A, which
defendant KIM kept for himself.

14. Specifically, in the summer of 2016, Labor Organization A
filed an appeal requesting to suspend all activity ey “Laan Leaner
Project C that required City approval until Project C was brought
into compliance with the requirements of CEQA by correcting certain

4

 
10
19
12
13

14

LS

16
17
18
19
20
21
22
23
24

2.5

26,

ZI

28 *

 

 

“Case 2:20-cr-00154-CJC Document 1 Filed 03/19/20 Page 5of17 Page ID #:5

deficiencies (the “appeal”). “The appeal prevented Project C from
progressing through the rest of the City approval processes,
including approvals by the PLUM Committee and City Council.

15. On August 8, 2016, Developer C asked defendant KIM to

obtain Councilmember A’s assistance to deal with the appeal, which

could ultimately reach the PLUM Committee of which Councilmember A

was a member. .

16. On August 9, 2016, Developer c sent a copy of the sree! to
defendant KIM by e-mail, which defendant KIM then forwarded to City
Staffer A-1. | | | |

17. On September 1, 2016, defendant KIM, Councilmember A, City
statter A-1,, and another individual met for dinner and later visited
a Korean karaoke establishment in Los Angeles. While at the karaoke
establishment, defendant KIM asked Cenmnd Trieantnesse A for assistance
with the en on Projent C, ‘and Councilmember A agreed to help.
Defendant KIM they asilLed Cen aped C and. asked Developer C to join
them at the karaoke establishment, which errelanhas Cc did,

18.. On Gap heniber 2, 2016, defendant KIM and City Staffer A-1
met for lunch in Los Angeles. At Councilmember A’s direction, City

Staffer A-1 expressed to defendant KIM that Councilmember A would not

-help Project C for free and that Councilmember A would require a

financial benefit in exchange for help ensuring Project C moved

forward through the City approval process.

19. On September 3, 2016, defendant KIM end Developer C met at
a bowling alley in Little Tokyo. Defendant KIM conveyed to Developer
C the message from Councilmember A and City Staffer A-1, namely that
Councilmember A’s assistance on Project C would require that

Councilmember A receive a financial benefit.

5

 
10

LL, 5

12

13

14

15

16

17
18
19
20
21
22

23

24

29

26

27

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page 6 of 17 Page ID #:6

20.. On January 17, 2017, defendant KIM, Councilmember A, and
nevalener C’s business associates met at Councilmember A’s City Hall
office to discuss, among other nds, Sredeat C. Shortly before the
meeting, City Staffer A-1 sent defendant KIM a series of text

messages, writing: “Let’s you and I meet with [the] CM [Councilmember

Al] after to talk about [Projéct C]. Make those ask about ... [Labor

Organization A].” Defendant KIM responded: “Yes.” During a private

‘portion: of.the meeting that included only defendant KIM,

Councilmember A, and City Staffer.A-1, defendant KIM again asked
Councilmember A for Jsedetanne with the appeal, and Councilmember A
respendad that Councilmember A could help. Councilmember A also
stated that Peundd Imentvece A ee defendant KIM to be a major

supporter when Councilmember A’s relative ran for Councilmember A’s

seat as the councilmember for CD-A.

21. On January 18, 2017, defendant KIM sae City Staffer A-1 met
at a coffee shop in Little Tokyo. During this meeting, City Staffer
A-1 told defendant KIM that Lobbyist C stated it would cost .
approximately $1.2 million to $1.4 million to hire a lobbyist to
attempt to resolve the appeal and allow Project C to move forward in
the City approval process. After-this meeting, defendant KIM
conveyed the cost of $1.2 million to $1.4 million to Developer C.
Developer C made a counteroffer for Councilmember A to maw te che
appeal for $500,000 in cash to Councilmember A.

22. In- approximately February 2017, defendant KIM conveyed
riecwncti peat C's counteroffer of $500,000 cash for Councilmember A‘to

City Staffer A-1, who then conveyed this counteroffer to

Councilmember A.

 
10

11

12

13

14

15.

16
17
18
19
20
21
22

23

24

25
26
27

28

 

 

Case 2:20-cr-00154-CJC Document 1 Filed 03/19/20 Page 7 of 17 Page ID #:7

23. Between February 2, 2017 and February 10, 2017, defendant
KIM had conversations with City Staffer A-1 and Developer C,
ingfinding via text messages, discussing the cesgtia talon of the bribe
pevaieivt from Developer C to Councilmember A. | |

24. In or around Fehruy 2017, defendant KIM and City Staffer
A-1 met at a restaurant in. Los Angeles to discuss the bribe payment
amount. Defendant KIM and City Staffer A-1 discussed that Developer
C agreed to pay $500,000 in cash in exchange for Councilmember A's

assistance in resolving the appeal so that Project C could move

forward in the City approval process, including approvals by the PLUM

Committee and City Council. Thereafter, City Staffer A-1 told
Councilmember A that Councilmember A would collect $300,000 of the
total $500,000 cash bribe payment .

25. In apocoxtiately Fehouses set March 2017, Councilmember A
and City Staffer A-1 discussed the appeal on project G3
Councilmember A stated that Councilmember A had wearveenrea to
Lobbyist C that Councilmember A had to support Project C, ene ee
that Connell manber A would eueade the appeal in the PLUM Committee.
According to Cooncd lmeniber Cy Lobbyist C agreed to discuss the issue
with the Executive Director of Labor Gagantimett ad A.

| 26. On February 14, .2017, City Staffer A-1 had a text message
conversation with Lobbyist C, about a private meeting with
Councilmember A. Specifically, City Staffer A-1 wrote: “My boss

" cetuned-neaisens Al asked if you guys can have a one on one on Tuesday
at 830am?... Just ery aad, tebees Councilman.” . |

27. On mebmiadty 22, 2017, City Staffer A-1 had a text message
conversation with Lobbyist C, about another oe meeting at
Councilmember A’s request. Specifically, City Staffer A-1 wrote: “Hi

7

 
10
11
12
13
14

15

' 16

17
18
19
“20
21
22
Zo
24
20)
26
27

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page 8of17 Page ID#:8

[Lobbyist C], free tomorrow to meét? Councilman asked ma te meet
with you.” Lobbyist ¢ responded: “Yea. Let me -loop. in [another
individual].” City Staffer A-1 then replied: “Cool. - But I still
need to talk to you one on one per my bosses [Councilmember Al
request.” Lobbyist C responded: “No problem. Misunderstood.”

28. On March 1, 2017, City Staffer A-1 sent a text message to
Lobbyist C regarding the appeal, asking: “Everything good?” Lobbyist
C then replied: “Think so, You?” City Staffer A-1 responded: “Yes
sir.. just checking in.” | |

29. On March 3, 2017, Lobbyist C sent City Staffer A-1 a text
message intoaniiag City Staffer A-1: “Appeal [was] dropped today.”

30. Later that day, City Staffer A-1 informed defendant KIM
that Councilmember A had held up Councilmember A’s end of the bargain
and resolved the appeal. / Soon thereafter, defendant iM infommned
Developer C that Councilmember A held up. Councilmember A’s end of the

agreement and helped resolve the appeal.

31. In approximately February or March 2017, ‘defendant KIM met

with Developer C at’ a commercial building in Los Angeles and received

a paper bag from Developer C containing $400,000 in cash, which was
intended to be a bribe Developer C agreed to pay for Couned lmerber
A’s assistance in resolving the appeal. After receiving $400, 000 in
eaeln Eeain Developer C, defendant KIM met with City Staffer A-1 in a
car in Los Angeles, and gave City Staffer A-1 cash to geliver: to ;
Councilmember A. Defendant KIM — some cash for himself. for
facilitating the bribe payment.

32. On March 14, 2017, at 4:48 .p.m., City Staffer A-1 sent ae

text message to Councilmember A, asking: “Are you home?”

 
10
11
12
13
14
15
16
17
18
19
20
val
22
23
24
25

26

27.

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page 9of17 Page ID #:9

Councilmember A responded: “Yes. 7 City Staffer A-1 then wrote: “Can
T stop by? Just finished meeting with JUSTIN [KIM].”

33. On March 14, 2017, at approximately 5:15 p.m.,
Councilmember A and City Staffer A-1 met at Councilmember A’s
residence.. City Staffer A-1 told Councilmember A that developer C

had provided $400,000 in cash to date, and that Developer C would

|| provide the remaining $100,000 later. City Staffer A-1 stated that

defendant KIM had provided $200,000 of that cash to City Staffer A-1
to date. At the meeting, City Staffer A-1 showed Councilmember A a
liquor box filled with approximately $200,000 cash. Councilmember A
told City Staffer A-1 to hold on’ to and hide the money at City
Staffer A-l1’s residence until Councilmember A asked for it.
D. DEFENDANT KIM’S FURTHER PROFIT FROM THE PROJECT C BRIBERY SCHEME

34. In order to ee to profit from the: bribery scheme, in
or around July 2017, defendant KIM falsely told Developer C that
Councilmember A asked for the remaining $100,000 bribe payment.
Developer C agreed to provide the remaining $100,000 of the agreed-
upon $500,000 bribe to be paid to Councilmember A for resolving the
appeal. Defendant KIM met with Developer C at an office in Los
Angeles and received an additional $100,000 in dash Bren Developer C.
Defendant KIM kept this — for himself.

| 35% befendant KIM failed to declare exits of the cash he received

from Developer C for his role in facilitating the Project C bribery
scheme on his federal income tax return for 2017, as required;
EK. DEFENDANT KIM’S SUPPORT FOR COUNCILMEMBER A AND COUNCILMEMBER

A'S RELATIVE

36. During the bribery scheme, defendant KIM and City Staffer

A-1 strategized ways to protect Councilmember ‘A to ensure

g

 
‘10

11.

Ve
13
14
15

16

17.

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page 10o0f17 Page ID #:10

Councilmember A’s power and relevance within the City, including
repeatedly discussing being loyal to Councilmember A, because it
meant securing future financial opportunities for defendant KIM and
City Staffer A-1. Defendant KIM frequently referred to Councilmember
A as defendant KIM’ s “boss.”

Si. Derendant KIM supported City Staffer A-1's and
Councilmember A’s’ succession plan that would maintain or increase
financial opportunities for them after Councilmember A’s term as
councilmember of CD-A expired. These dimcisetone included Siew to
elect Councilmember A’s relative for the CD-A seat, ensuring
political control for them and their allies, and developing the
Project C bribery scheme in CD-A. On multiple’ occasions, decPéoudeart
KIM discussed: with City Staffer A-1 the need to ensure Councilmember
A’s relative was elected for their own political and financial
benefit and their own mere plan.

38. On April.15, 2017, in a telephone call between defendant
KIM and City Staffer A-1, they discussed their common prueeons in
ensuring that Councilmember A remained in power and that
Councilmember A’s relative succeeded Councilmember A. Specifically, .
defendant KIM stated: “But more aman bea Len, [City Staffer A-1], your
interests, my inikeneeis, that’s what I told everyone, alright? We
want to make sure [Councilmember A’s relative] gets elected.”

BD on April 17, 2017, in a telephone call between dertendaat:
KIM and City Staffer A-1, they again discussed their common purpose
in ensuring that ceetivet meatier A remained in power. Specifically,
deféndant KIM stated: “[T]hat’s why we can’t make mistakes with

[Councilmember A] from now on.” City Staffer A-1 responded: “Well,

- 10

 
10
11
LZ
13
14
15

16

17.

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page11of17 Page ID #11

we got to, uh, protect the ship, right, from sinictieg itself.”
Defendant KIM affirmed. | .

40. . On April 28, 2017, in a telephone call between defendant ©
KIM and City Staffer A-1, they discussed their long-term plan to
maintain their own political and financial interests. Semel Hi malily,
City Staffer A-1 stated: “ [Councilmember A’s relative] wins, we have
another twelve years in the City.” Later in the same call, City
Staffer A-1 stated: “You and I ae twenty yaar pile anil we got to.
where we want to be.” Defendant KIM responded: “[T]hat would nd
ideal.” |

41. On May 2% 2017, in a telephone .call between defendant KIM
and City Staffer A-1, they discussed their commitment to
Councilmember A and ‘confirming they all knew they were working
towards a common purpose. Specifically, defendant KIM stated:
“[Wle’re the most loyal guys.” City Staffer A-1 responded: “T think
it’s important to tell [Councilmember A], like, ‘Look boss, we’re

your loyal people.’ .:. [W]e’ve showed our loyalty, you’ve showed

your loyalty.”

-42. On or around June 22, .2017, defendant KIM met with
Councilmember A, City Staffer A-1, and Lobbyist B to discuss
establishing two political action committees (“PACs”) to raise money

for the campaign of Councilmember A’s relative. During this meeting,

Councilmember A suggested having defendant KIM find an associate to

serve as the “face” of one of the PACs to disguise Councilmember A’s
ingelvebanis anc the PAC’s connection to CD-A, |
F's DEFENDANT KIM’S ACTIONS SHOWING HIS CONSCIOUSNESS OF GUILT

‘43. On May 18, 2017, the FBI conducted a voluntary interview of
defendant KIM regarding a public corruption Jimegtiteetion. During

11

 
10

1T

12
13
14
15
“46
17
18
19

20

21-

22

23

24

20
26
27

28

 

 

Case 2:20-cr-00154-CJC.. Document 1 Filed 03/19/20 Page 12 of 17 Page ID #:12

the interview, defendant KIM minimized his close relationship with
City Sitios A-1 and the frequency with whieh they communicated with
each other. Ponting the interview, the FBI told defendant KIM about
an ongoing grand jury investigation and asked defendant, KIM not to
reveal the interview to others because it may negatively impact the
federal grand jury investigation.’ Defendant KIM told the FBI he
agreed not to reveal such information to ethers,

44. Nevertheless, on May 18, 2017, Sapterermciieriondlar one hour after
the first FBI interview, defendant KIM called City Staffer A-1 and
informed City Staffer A-1 that he talked to the FBI. Defendant KIM
told City Staffer A-1 that the FBI Spriom Lal exactly who you are,”
that the FBI had conducted surveillance at one of City Staffer A-1’s
oes. hangouts, .and warned City Staffer A-1: “Don’t take our boss |
[Councilmember A] over aceien,

45. On July 10, 2017, the FBI’ conducted a second voluntary
interview of defendant KIM. Defendant KIM falsely stated that he did
not tell anyone that he met with the FBI, other than his wife and
Friend A. Among other viding, defendarit: KIM also falsely stated
that: (1) he had not asked anything from anyone in City Council and
(2) he never provided any type of icnusfiks Jueludi ria money or items
be City Staffer Ai. | . |

46. ‘On July 11, 2017, in a telephone call, defend: KIM told
City Staffer A-1 that he hada second interview with the FBI. City
Staffer A-1 warned cheats: ogee might not want to talk on the phone.”
Defendant KIM disclosed that the FBI had photographs of City Staffer
A-l and defendant KIM. Defendant KIM then stated: “Just letting you
know, [City Staffer A-1]. This ia ene place I didn’t want us to be.”

12

 
10

all

12

13.

14
15
16

49
18

19

20

ZA.

22

2

24

25

26

a7

28

 

 

Case 2:20-cr-00154-CJC Document 1: Filed 03/19/20 Page 13 o0f17 Page ID #:13

47. The next day, on July LA, 2OLT; defendant KIM and. City
Staffer A-1 met in person in a car near City Staffer A-1’s residence,
and then dracs around in the ade, During this meeting, defendant KIM
and City Staffer A-1 discussed the FBI investigation. |

| 48. On.or about March 20, 2019, after the FBI seized defendant
KIM’ s phone pursuant toa federal search warrant, derendart KIM met
Developer C at a coffee shop in Little Tokyo bo discuss. their
concerns regarding the FBI investigation. Defendant KIM disclosed to
Developer.C that he told his attorney about the $500,000 bribe
payment to Councilmember A. Developer C got upset and told defendant
KIM he should have lied to the attorney. Developer C stated that. now
the two could not match stories.
G. COUNCILMEMBER A SEEKS TO COLLECT THE PROJECT C BRIBE PAYMENT .

FROM CITY STAFFER A-1

 

49. On December 28, 2017, Councilmember A and City Staffer A-1
met at. City Hall, in Councilmember A’s private bathroom, to discuss
various topics, including the cash bribe City Staffer A-1 was holding
for Councilmember A. Councilmember A mentioned that Councilmember A
had “a lot of expenses” because Councilmember A's relative was
running to be rhe councilmember for CD-A. Councilmember A’ stated:
“I’m gonna need money.” Councilmember A referred to the $200,000
cash bribe payment that Councilmember A asked City Staffer A-1 to
keep at City Staffer A-1’s residence, stating: “That is mine, right?
That is mine.” City Staffer A-1 responded: “Yup.” Councilmember A

and City Staffer A-1 agreed-to wait until April 1, 2018, for City.

Staffer A-1 to provide the $200,000 cash to Councilmember A, to allow

some cooling off period after City Staffer A-1’s interviews with the

FBI during the summer.

13.

 
10

Ll

12

13

14_

LS

16

17.

18

19
20

21

22.

23

24

250

26
27

28

 

 

Case 2:20-cr-00154-CJC .Document1 Filed 03/19/20 Page 14 of 17 Page ID #:14

50. In or around April 2018, Councilmember A and City Staffer
A-1 communicated by telephone and agreed to postpone their meeting to
deliver Councilmember A’s bribery cash to setaien 1, 2018. |

51. In or around September and October 2018, Councilmember A
sent City Staffer A-la series of unanswered text messages regarding
the October 1, 2018 meeting and expected delivery of Councilmember
A’s cash bribe. Specifically, on September 30, 2018, Councilmember A
wrote:. “Hey [City Shaffer A-1]. Tomorrow. is October, first. When we
gonna meet?” On October 4, 2018, Jouned inenber A wrote: “Hey [City

Staffer A-1]. So we gonna meet up like u said we would after

October?”

52. On October 5, 2018, defendant KIM and Councilmember A met
at a hotel in Pasadena. Councilmember A asked defendant KIM to turn

off his cellphone during the meeting to ensure their meeting was not

recorded. Councilmember A stated that’ Councilmember A had not gotten

Councilmember A’s share and held up two fingers, referring to the
$200,000, which was Councilmember A’s aa mes of the bribe payment from
Developer C in exchange for Councilmember A’s help with the appeal.
Councilmember A explained that Councilmember A did not get
Councilmember A's share of the bribe payment because City Staffer A-1

was still hoLellng on to ines cash.

53. Councilmember A continued to — to meet with City Staffer

‘A-1 to obtain Counal inenBex Als portion of the bribe proceeds. On

‘October 14, 2018, Councilmember A sent a text message -to City Staffer

A-1, writing: “[City Staffer A-1]. I’ve been trying to connect with
you. We have a meeting that was supposed to occur on Goteber 1.”. On
October 20, 2018, Councilmember A «robe: “(Oley Btatter A-1]. I’ve
been trying to reach u. When are we going to meet and square up?”

14

 
10
11
12
13
14
L5
16
17
18
19
20
21
22
23
24
25

26

27,

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20 Page 15 of 17 Page ID #:15

On October 22, 2018, Councilmember A wrote: “Sounds like u don’t ever
want to meet and face up to your commitment to meet. on October 1 and
u are using other pretexts ae to why u don’t want to meet. You are
using excuses as for the real reason u don?t want be mat! anid u know
it. U told me October. Now What? Each tine canes up and a dont
want to meet at all? U want it dit andl that’s the real reason why

you don’t want to meet and are using all kind of excuses. One more

time, when are we going to meet?”

LS

 
10

11

12

13°

14
“15
16

17

18.

‘19
20
271.
22
23
24
25
26

27

28

 

 

Case 2:20-cr-00154-CJC Document 1 Filed 03/19/20 Page 16 of 17 Page ID #:16.

\

COUNT ONE
[213 U.S.C. § 666 (a) (2), § 2(a)]

54. From on or dhout Umermait 8, 2016 to approximately July 2017,
in Los Angeles County, within the Central District of Catifermta,
defendant JUSTIN JANGWOO KIM, both individually and-aiding and
abetting Developer C aml others known’ and unknown to ithe United
States Attorney, corruptly gave, offered, and agreed to give things
of value to Councilmember A and City Staffer A-1, both ance of the
City of Los Angeles, intending to influence and reward Councilmember
A and City Staffer A-1 in connection with business, transactions, zed
series of transactions of the City af Toe Angeles, having a value of
$5,000 or more. Speci finally, defendant KIM, on behalf of Developer
C, corruptly gave, offered, and agreed to give to Councilmember A and
City Staffer A-1 $500,000 in cash, intending to influence and reward
Cormestimentbag A and City Staffer A-1 in connection with Councilmember
// |
//

//.
//
//
//
fe
be
//
//
//
//

//
16

 
10
11
12
13
14
15
16
17
18
19
20
21
a3
23
24
25
26
27

28

 

 

Case 2:20-cr-00154-CJC Document1 Filed 03/19/20: Page 17 of 17 Page ID #:17

A and City Staffer A-1 using their official positions to assist
Developer C and Company C in connection with Labor Organization A’s

appeal opposing Project C in the PLUM Committee.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS '

Assistant United States Attorney

Chief, Public Corruption and
Civil Rights Section

VERONICA DRAGALIN ‘

Assistant United States Attorney

Public Corruption and Civil
Rights Section

17

 
